                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    PRESS SHORTER, III                                        CIVIL ACTION

    VERSUS                                                      NO. 19-12035

    24TH JUDICIAL DISTRICT COURT,                            SECTION “R” (2)
    JEFFERSON PARISH, ET AL.


                                    ORDER

       Plaintiff Press Shorter filed this pro se civil action pursuant to 42

U.S.C. § 1983. 1 Having reviewed de novo the complaint, the record, the

applicable law, and the Magistrate Judge’s unopposed Report and

Recommendation,2 the Court hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion herein.

       For the reasons explained by the Magistrate Judge, plaintiff’s

complaint is frivolous and fails to state a claim upon which relief may be

granted.     Accordingly,   plaintiff’s   complaint   is   DISMISSED   WITH

PREJUDICE under 28 U.S.C. § 1915(e)(2), 28 U.S.C. § 1915A(b), and 42

U.S.C. § 1997e(c)(1).


         New Orleans, Louisiana, this _____
                                       30th day of December, 2019.

                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE


1      R. Doc. 1.
2      R. Doc. 6.
